NO. 12-03-00357-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


 §


IN RE: SHANNON J. BRIGMON,§
		ORIGINAL PROCEEDING
RELATOR
§

 

MEMORANDUM OPINION
	On October 29, 2003, this Court initiated contempt proceedings against court reporter
Shannon J. Brigmon ("Brigmon") for failing to obey its October 20, 2003 order by which it was
ordered that Brigmon file the reporter's record in cause number  12-03-00081-CV, styled General
Shelters of Texas, Ltd., Fred Wulf Management, L.L.C., and James Campbell Management,
L.L.C., or before October 27, 2003.  Brigmon was ordered to appear before this Court at 2:00 p.m.
on November 17, 2003 to "show cause, if any..., why [she] should not be held in contempt of this
Court and punished for failure to comply with the order of this Court dated October 20, 2003...." 
Brigmon appeared in person at the hearing on November 17, 2003 as ordered, but did not file the
complete reporter's record in cause number 12-03-00081-CV.
	At the conclusion of the hearing, the Court found Brigmon in contempt for violating the
October 20, 2003 order.  As punishment, the Court assessed a fine of $500.00, payable to the Clerk
of the Twelfth Court of Appeals on or before December 17, 2003.  On November 24, 2003, Brigmon
paid the fine assessed.  Because Brigmon has purged herself of her contempt, this original
proceeding is dismissed.
   DIANE DEVASTO  
									     Justice
Opinion delivered November 26, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)